      Case 4:19-cv-01423 Document 1 Filed on 04/19/19 in TXSD Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

GLENN MCMILLAN,                              §
                                             §
               Plaintiff,                    §
                                             §
v.                                           §              C.A. NO. 4:19-cv-1423
                                             §
                                             §
DAIRY FARMERS OF AMERICA, INC.               §
                                             §              JURY DEMANDED
                                             §
               Defendant.                    §

                                         COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff GLENN MCMILLAN (“Plaintiff”) and complains of

Defendant ​DAIRY FARMERS OF AMERICA, INC. (“Defendant” or “Dairy Farmers of

America”) and for his cause of action would show the Court as follows:

                                      INTRODUCTION

       1.      This action seeks damages, attorneys’ fees, expert fees, taxable costs of the

court, pre- judgment and post-judgment interest as a result of civilly wrongful conduct in

violation of the laws of the United States, including 42 U.S.C. §1981.



                                           PARTIES

       2.      Plaintiff GLENN MCMILLAN is a resident of Fayette County, Texas.
      Case 4:19-cv-01423 Document 1 Filed on 04/19/19 in TXSD Page 2 of 5



       3.      Defendant Dairy Farmers of America, Inc. is an entity that can be served with

process through its registered agent, Corporation Service Company D/B/A CSC-Lawyers

Incorporating Service Company, ​211 E. 7th Street, Suite 620, Austin, TX 78701-3218​.

                                JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court by Title 28 U.S.C. §1331.

       5.      This action lies in the United States District Court for the Southern District of

Texas, Houston Division, pursuant to 28 U.S.C. § 1391(b), as the events giving rise to Plaintiff’s

claims occurred substantially in Fayette County, Texas.

                                CONDITIONS PRECEDENT

       6.      All conditions precedent have been performed or have occurred.

                  STATEMENT OF FACTS RELEVANT TO ALL CLAIMS

       7.      Plaintiff, Glenn McMillan, who is African-American, worked for Defendant

Dairy Farmers of America, as a General Laborer beginning in January 2017.

       8.      During Plaintiff’s employment with Defendant, his performance reviews were

positive, and he was a productive employee. He received several raises during his employment

with Defendant.

       9.      On April 26, 2017, Defendant terminated Plaintiff’s employment, claiming that he

had been caught sleeping while at work.         However, Plaintiff was not sleeping at work.

Furthermore, there are similarly situated white employees who have been caught sleeping at

work but who have not been fired for it. Defendant maintains a practice of disciplining black

employees more harshly than white employees for the same or similar conduct.
      Case 4:19-cv-01423 Document 1 Filed on 04/19/19 in TXSD Page 3 of 5




                                      CAUSE OF ACTION

                        ​DISCRIMINATINON UNDER 42 U.S.C. § 1981

       12.      The allegations contained in Paragraphs 1 through 11 are hereby incorporated

by reference.

       13.      42 U.S.C. §1981 prohibits race discrimination in the making and enforcing of

contracts, including the making, performance, modification, and termination of contracts, and

the enjoyment of all benefits, privileges and conditions of the contractual relationship.

       14.      Plaintiff is a member of a protected class and was selected for unfavorable

treatment by Defendant, including being terminated from his employment as a General Laborer

on or around April 26, 2017. There is no legitimate non-discriminatory reason for Defendant’s

actions, and if such a reason is propounded, it is a pretext. Unlawful discrimination moved

Defendant toward its decisions or was a factor that played a part in Defendant’s employment

decisions as to Plaintiff. The unlawful practices committed by Defendants were and are a direct

cause of Plaintiff’s damages, as more fully set forth below.

                                           DAMAGES

       15.      As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic and

actual damages, including past and future lost income, back wages, interest on back pay and

front pay, future wages or front pay, lost earnings in the past and future, lost benefits under the

contract or employment relationship, employment benefits in the past, and employment benefits

in the future. Plaintiff has also incurred other actual damages as a result of Defendant’s

unlawful conduct, including but not limited to past and future pecuniary losses, emotional pain
      Case 4:19-cv-01423 Document 1 Filed on 04/19/19 in TXSD Page 4 of 5



and suffering, inconvenience, mental anguish, loss of enjoyment of life, injury to professional

standing, injury to character and reputation, and other pecuniary and non-pecuniary losses.

       16.     Defendant has intentionally engaged in an unlawful employment practice by

discriminating against Plaintiff. Plaintiff additionally brings suit for compensatory damages,

including emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of

life, injury to professional standing, injury to character and reputation, injury to credit standing,

job search expenses, lost earning capacity in the past and future, and other pecuniary and

non-pecuniary losses.

       17.     The conduct committed by Defendant against Plaintiff is the type of conduct

demonstrating malice or reckless indifference to the rights of the Plaintiff. Therefore, Plaintiff

additionally brings suit for punitive damages.

                          ATTORNEYS’ FEES AND EXPERT FEES

       18.     A prevailing party may recover reasonable attorneys’ and experts’ fees under 42

U.S.C. §1981. Plaintiff seeks all reasonable and necessary attorneys' fees in this case from

Defendant, including preparation and trial of this lawsuit, post-trial, pre-appeal legal services,

and any appeals. Plaintiff additionally brings suit for expert fees and all costs associated with

the prosecution of this action.

                                         JURY DEMAND

       Plaintiff demands a trial by jury of all the issues and facts in this case and tenders

herewith the requisite jury fee.

                                            PRAYER
      Case 4:19-cv-01423 Document 1 Filed on 04/19/19 in TXSD Page 5 of 5



       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

       1.      The Court assume jurisdiction of this cause;

       2.      The Court award Plaintiff damages as specified above;

       3.      The Court award Plaintiff reinstatement or, in the alternative, front pay;

       4.      The Court award Plaintiff’s reasonable attorneys’ and expert fees and costs;

       5.      The Court award Plaintiff pre- and post-judgment interest at the highest rates

allowed.

       Plaintiff further prays for any such other relief as the Court may find proper, whether at

law or in equity.




                                                     Respectfully submitted,

                                                     THE LAW OFFICES OF KELL A. SIMON
                                                     902 East 5th Street, Suite 207
                                                     Austin, Texas 78702
                                                     (512) 898-9662 Telephone
                                                     (512) 368-9144 Facsimile


                                                     /s/ Kell A. Simon                
                                                     Kell A. Simon
                                                     State Bar No. 24060888
                                                     ATTORNEY FOR PLAINTIFF
